Citation Nr: 1047601	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic heart 
disorder to include arteriosclerotic heart disease claimed as the 
result of herbicide exposure.  

2.  Entitlement to a service connection for a chronic 
cerebrovascular disorder to include transient ischemic attack 
residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from January 1968 to 
January 1970 and additional active duty with the Pennsylvania 
Army National Guard.  The Veteran served in the Republic of 
Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) which denied service 
connection for a chronic heart disorder and transient ischemic 
attack (TIA) residuals.  In July 2010, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at the 
RO.  

The Veteran's January 2007 claim included a claim for 
service connection for hypertension.  As this matter has 
not yet been adjudicated, it is referred to the RO for the 
appropriate consideration. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for both 
a chronic heart disorder to include arteriosclerotic heart 
disease and a chronic cerebrovascular disorder to include TIA 
residuals as the claimed disabilities were initially manifested 
during active duty or, in the alternative, as the result of his 
presumed herbicide exposure while in the Republic of Vietnam.  
The accredited representative notes that the Veteran has not been 
afforded a VA examination for compensation purposes which 
addresses his cardiovascular disabilities.  He requests that the 
instant appeal be remanded so that the Veteran may be scheduled 
for such an evaluation.  The record was held open following the 
Board hearing for a period of 60 days to allow the Veteran to 
submit evidence, particularly medical evidence concerning whether 
he has heart disease, and if so, whether it is ischemic heart 
disease, and residuals of a transient ischemic attack.  See 75 
Fed. Reg. 53,202 (August 31, 2010) (38 C.F.R. § 3.309(e) is 
amended to add ischemic heart disease -- including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease --including coronary spasm -- and coronary bypass 
surgery; and stable, unstable and Prinzmetal's angina).   No 
additional evidence was submitted.    

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel records indicate that he served 
with the Pennsylvania Army National Guard from June 1978 to 
February 2002.  The Veteran's complete periods of active duty, 
active duty for training, and inactive duty with the Pennsylvania 
Army National Guard have not been verified.  

At the July 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he was 
scheduled to see his VA primary care physician for his chronic 
cardiovascular disabilities in August 2010.  Clinical 
documentation of the cited VA treatment, if conducted, is not of 
record.  

The VA has constructive notice of all VA-generated documents 
which could reasonably be expected to be part of the record.  
Such documentation is considered to be part of the record before 
the Board even where it is not actually contained within the 
claims files.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA 
should obtain all relevant military, VA, and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The VA should obtain all relevant military treatment 
records and other documentation which could potentially be 
helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his cardiovascular and 
cerebrovascular disabilities.  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Again, in January 2007, the Veteran submitted a formal claim of 
entitlement to service connection for hypertension.  In February 
2009, the RO informed the Veteran that it "continued to work on 
your application for service-connected compensation for 
hypertension."  The issue of service connection for chronic 
hypertension has not been adjudicated.  However, the issue of 
service connection for chronic hypertension is inextricably 
intertwined with the certified issues of service connection for 
both a chronic heart disorder and a chronic cerebrovascular 
disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity, which may include the Defense 
Finance and Accounting Service (DFAS), and 
request that (1) it verify the Veteran's 
complete periods of active duty, active 
duty for training, and inactive duty for 
training with the Pennsylvania Army 
National Guard and (2) forward all 
available service treatment records 
associated with such duty for incorporation 
into the record.  

2.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his claimed chronic heart and 
cerebrovascular disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after August 2007, not already of 
record, be forwarded for incorporation into 
the record.  

4.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic heart and 
cerebrovascular disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic heart 
and/or cerebrovascular disability had its 
onset during active duty/active duty for 
training.  If not, and a chronic heart 
and/or cerebrovascular disability existed 
prior to active duty/active duty for 
training, did it increase in severity 
beyond its natural progression during 
active duty/active duty for training.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After developing and adjudicating the 
issue of service connection for 
hypertension, and ensuring that all the 
above development has been properly 
accomplished, then readjudicate the 
Veteran's entitlement to service connection 
for both a chronic heart disorder to 
include arteriosclerotic heart disease 
claimed as the result of herbicide exposure 
and a chronic cerebrovascular disorder to 
include TIA residuals.   If the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

